        Case 1:18-cv-02921-JMF Document 682 Filed 01/02/20 Page 1 of 4
                                              U.S. Department of Justice

                                              Civil Division
                                              Federal Programs Branch
                                              P.O. Box 883
                                              Washington, D.C. 20044


James J. Gilligan                                              Telephone: (202) 514-3358
Special Litigation Counsel                                     E-mail: james.gilligan@usdoj.gov


                                              December 27, 2019



FILED BY ECF

Hon. Jesse M. Furman
United States District Judge
United States District Court for the
  Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

         Re:     State of New York v. U.S. Dep’t of Commerce, No. 18-cv-2921 (JMF)

Dear Judge Furman:

        Defendants respectfully submit this letter in accordance with the Court’s
instruction in its December 20, 2019, Memo Endorsement, ECF No. 677, directing
counsel for the parties to confer and report to the Court regarding search parameters that
will allow for a targeted review of the approximately 2,000 potentially responsive
documents identified in Defendants’ December 19, 2019, letter, and an expeditious
production of any pertinent information. The parties conferred as the Court directed on
December 24 and 26, 2019, but were unable to agree on parameters for targeted review of
the documents. Accordingly, the parties are responding separately to the Court’s order.

        Because the merits of this case have already been decided in Plaintiffs’ favor, the
purpose of any review of the approximately 2,000 potentially responsive documents at
issue should be to ascertain whether any of them are relevant to Plaintiffs’ pending
request for sanctions. Defendants therefore propose that the review of these documents
proceed as follows. 1 As a first step, by January 10, 2020, Defendants can (consistent

    1
     The Court suggested that the use of de-duplication software might reduce the
number of unique documents requiring review to the point where the use of search terms
might not be necessary. ECF No. 677. Although, as stated in Defendants’ December 19,
2019, letter, the set of documents at issue contained many duplicates and near-duplicates,
     Case 1:18-cv-02921-JMF Document 682 Filed 01/02/20 Page 2 of 4
Hon. Jesse M. Furman
December 27, 2019
Page 2

with their obligations in other pending litigation) review the e-mail messages obtained
from six “priority” custodians identified by Plaintiffs during the parties’ December 24
call, and produce the non-privileged messages (or portions of messages), if any, that are
responsive to Plaintiffs’ discovery requests served during the merits phase of the
litigation. (The six priority custodians in question are Secretary Ross, former Chief of
Staff Wendy Teramoto, Deputy Chief of Staff and Director of Policy Earl Comstock,
former General Counsel Peter Davidson, current General Counsel Michael Walsh, and
former Counselor James Uthmeier.)

         The 257 e-mails obtained from these custodians account for approximately half of
the potentially responsive e-mails at issue. They also collectively include over 1,000
attachments (comprising about half of all the documents at issue) totaling approximately
9,300 pages. It is therefore not practicable for Defendants, consistent with their other
pending litigation obligations, to review and produce responsive, non-privileged
information (if any) from all of these much more numerous and lengthy documents by
January 10, without incurring immense and undue burden. At this first step, therefore,
Defendants propose specifically that they review and produce (to the extent responsive
and non-privileged) just the e-mail messages themselves, exclusive of attachments. Once
Plaintiffs have reviewed the responsive e-mail messages (if any), the parties can then
confer regarding appropriate parameters for a targeted review (tailored to issues raised by
the Plaintiffs’ sanctions motion) and expeditious production (to the extent pertinent and
non-privileged) of (i) attachments to the initial set of priority custodians’ e-mails, and
(ii) the remaining e-mails (and attachments) in the set collected from other custodians of
lesser interest (Deputy Secretary Karen Dunn Kelley, Israel Hernandez, Brooke
Alexander, Macie Leach, Eric Branstad, Aaron Willard, Brian Lenihan, David Langdon,
and Sahra Park-Su).

        Defendants respectfully submit that this proposal effectively promotes the
objectives expressed in the Court’s December 20 order. It provides for expeditious
production of e-mail messages obtained from the custodians of greatest interest to
Plaintiffs, and a basis for informed discussion between the parties regarding specific
search parameters (including search terms) to expedite review of the remaining
documents and production of any information pertinent to Plaintiffs’ sanctions motion.

        Plaintiffs nevertheless rejected Defendants’ proposal for the stated reason that it
does not at this time provide a date certain by which the production of pertinent e-mails
and attachments would be complete. But that date necessarily depends on a further
conference between the parties concerning search terms and parameters, and a
determination of (i) how many resulting attachments (and pages of attachments) to the

Defendants have already applied de-duplication software to remove exact duplicates (i.e.,
those in which both the text and metadata are identical). Defendants also can, and will,
use the document-review platform to remove from the review pool those e-mails that are
exact textual duplicates of e-mails that have already been produced, but do not anticipate
that this step will greatly reduce the number of e-mails to be reviewed.
       Case 1:18-cv-02921-JMF Document 682 Filed 01/02/20 Page 3 of 4
Hon. Jesse M. Furman
December 27, 2019
Page 3

initial 250 priority-custodian e-mails must be reviewed, and (ii) how many of the
remaining e-mails, and pages of attachments thereto, must also be reviewed. Until that
targeted set is known—whether it includes 10 additional documents, 100 documents, or
some greater number—Defendants cannot meaningfully estimate how long it would take
to review them and produce pertinent information (if any). All that can be said now is
that the more closely the agreed-on search parameters focus on information relevant to
Plaintiffs’ sanctions motion, the more quickly the review and any resulting production
can be completed.

        Plaintiffs’ counter-proposal, in contrast, would not promote the goals of the
Court’s December 20 order. As Defendants understand Plaintiffs’ position, they are
prepared to accept production by January 10 of the approximately 250 e-mail messages
obtained from their six priority custodians, but are not willing thereafter to commit to a
targeted review of the remaining documents. Rather, Plaintiffs appear to contemplate
that after the January 10 production of prioritized e-mail messages, Defendants would
then be required to review (and produce to the extent responsive and non-privileged) all
of the approximately 9,000 pages of attachments to those e-mails, with the possible
exception of any that Plaintiffs may unilaterally decide (after reviewing the initial e-mail
messages) that they do not wish to inspect. Similarly, Plaintiffs also propose that
Defendants simultaneously review and, by January 24, 2020, produce to the extent
responsive and non-privileged, all of the remaining, non-priority e-mails, with a right
thereafter to a review and production of whichever and however many of the attachments
to those e-mails they may demand.

        Plaintiffs’ proposal should be rejected as inconsistent with the objectives of the
Court’s December 20 order. Plaintiffs envision a process in which they can insist on
individual review of the more than 2,000 documents at issue (exceeding 20,000 pages in
length), and the production (to the extent non-privileged) of all documents that may be
responsive to their earlier discovery requests, without regard to their pertinence to
Plaintiffs’ sanctions motion. The purpose at this juncture, however, is not to identify
documents that may be responsive to discovery requests bearing on issues that have
already been litigated and decided in Plaintiffs’ favor. 2 It is to find out whether any of
them bear on Plaintiffs’ request for sanctions. The Court should therefore instruct the
parties that after Defendants’ January 10 production of priority e-mail messages is
complete, the parties must confer on a set of search terms and parameters for review of
the remaining documents that is targeted at issues raised in Plaintiffs’ sanctions motion,
and will allow for the expeditious production of documents, if any, that are pertinent to
those issues.



   2
       This is a point on which Defendants have already significantly compromised, by
agreeing to produce all e-mail messages obtained from custodians on Plaintiffs’ priority
list that are responsive to their earlier document requests, regardless of whether they have
anything to do with the issues raised by Plaintiffs’ sanctions motion.
                   Case 1:18-cv-02921-JMF Document 682 Filed 01/02/20 Page 4 of 4
             Hon. Jesse M. Furman
             December 27, 2019
             Page 4


                                                               Respectfully submitted,

                                                               JOSEPH H. HUNT
                                                               Assistant Attorney General


                                                                /s/ James J. Gilligan
                                                               JAMES J. GILLIGAN
                                                               Special Litigation Counsel
                                                               United States Department of Justice
                                                               Civil Division, Federal Programs Branch
                                                               P.O. Box 883
                                                               Washington, D.C. 20044

                                                               Telephone: (202) 514-3358
                                                               E-mail:    james.gilligan@usdoj.gov

                                                               Counsel for Defendants



             cc: All counsel of record (via ECF)
Defendants shall review and produce any documents (or portions of documents) that are responsive to Plaintiffs’ discovery
requests served during the merits phase of the litigation according to the following schedule:

  • No later than January 10, 2020, Defendants shall review the e-mails obtained from the six “priority” custodians and
    produce any non-privileged messages (or portions of messages).

  • No later than January 24, 2020, Defendants shall review the attachments to the foregoing e-mails and produce any non-
    privileged documents (or portions of documents).

  • No later than February 7, 2020, Defendants shall review all remaining e-mails and produce any non-privileged messages
    (or portions of messages).

  • No later than February 21, 2020, Defendants shall review all other documents and produce any non-privileged
    documents (or portions of documents).

The parties shall meet and confer after each round of production and advise the Court if they believe that the foregoing schedule
should be modified in any way. Further, within two days of the final production, Defendants shall file a sworn declaration
confirming that the production has been completed. Within one week thereafter, the parties shall file letters indicating their
views on what bearing, if any, the newly produced documents have with respect to the pending motion for sanctions.

The Court recognizes that the foregoing schedule is more aggressive than the one Defendants proposed and that it will impose
burdens on the Department of Justice. But Defendants have no one but themselves to blame since the documents at issue should
have been produced a year and a half ago.

                                                 SO ORDERED.


                                                                                   January 2, 2020
